UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check one): o Form 10-Ko Form 20-Fo Form 11-K x Form 10-Qo Form 10-D oForm N-SARo Form N-CSR For Period Ended: September 30, 2011 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form.Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION E-Waste Systems, Inc. Full Name of Registrant Former Name if Applicable 101 First Street #493­­­­­ Address of Principal Executive Office (Street and Number) Los Altos, CA 94022 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) x (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Company was unable to compile the necessary financial information required to prepare a complete filing.Thus, the Company would be unable to file the periodic report in a timely manner without unreasonable effort or expense.The Company expects that it will file within the extension period. PART IV — OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification Martin Nielson 283-2907 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). YesoNo x Current Report on Form 8-K disclosing creation of a direct financial obligation resulting from the issuance of secured convertible notes. (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof ? Yes xNo o If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Due to increased operating expenses, management expects significant changes in the results of operations comparing the third quarter of 2011 to the third quarter of 2010.The Company did not generate any revenue in the three or nine months ended September 30, 2011 or 2010. For the three and nine months ended September 30, 2010, the Company reported operating expenses of $8,356 and $33,148, respectively.For the three and nine months ended September 30, 2011, the Company is anticipating that it will report operating expenses of $452,937 and $545,091, respectively.The anticipated increase in operating expensesis attributable to increased directors’ and officers’ compensation and the legal and accounting fees incurred in connection with the negotiations for and the due diligence on prospective transactions. * - 2 - E-Waste Systems, Inc. (Name of Registrant as specified in charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date:November 15, 2011 By: /s/Martin Nielson Martin Nielson Its: Chief Executive Officer - 3 -
